Citation Nr: 1104782	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection for asthma.  

2.  Whether there is new and material evidence to reopen a claim 
for service connection for mouth surgery.  

3.  Entitlement to service connection for residuals of laceration 
to the right palm, a left ankle disorder, and right ear hearing 
loss.  

4.  Entitlement to service connection for a right ear condition, 
claimed as residuals of ruptured eardrum.  

5.  Entitlement to service connection for a lumbar spine 
disorder.  

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to service connection for hypothyroidism.  


8.  Entitlement to service connection for carpal tunnel syndrome 
of the left upper extremity (CTS) .

9.  Entitlement to service connection for a headache disorder.

10.  Entitlement to a compensable rating for status-post left 
lower lobe superior segmentectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to September 
1981.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

The issue of service connection for a headache disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal of the claims of service 
connection for a left ankle disorder, residuals of laceration to 
the right palm, and right ear hearing loss; the application to 
reopen the claim of service connection for mouth surgery; and the 
claim of a compensable rating for status-post left lower lobe 
superior segmentectomy.

2.  A claim of service connection for asthma was denied in a 
March 1999 rating decision.  The decision is final, and evidence 
presented since the decision is duplicative or cumulative of 
evidence previously considered.

3.  A chronic right ear disorder was not incurred in service, and 
the Veteran does not currently have a chronic right ear disorder 
which is related to service.  

4.  A chronic lumbar spine disorder was not incurred in service 
and is not causally related to service.  

5.  A chronic cervical spine disorder was not incurred in service 
and is not causally related to service.  

6.  Hypothyroidism was not incurred in service and is not 
causally related to service.  

7.  CTS was not incurred in service and is not causally related 
to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the claims of service connection for a 
left ankle disorder, residuals of laceration to the right palm, 
and right ear hearing loss; the application to reopen the claim 
of service connection for mouth surgery; and the claim of a 
compensable rating for status-post left lower lobe superior 
segmentectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The March 1999 decision by the RO that denied a claim of 
service connection for asthma is final.  38 U.S.C.A. § 7105(c) 
(West 2002).  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

3.  New and material evidence sufficient to reopen the claim of 
service connection for asthma has not been presented.  38 
U.S.C.A. §5108 (West 1991); 38 C.F.R. § 3.156(a) (prior to 
August 29, 2001).  

4.  The criteria for service connection for a right ear condition 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  

5.  The criteria for service connection for a lumbar spine 
condition have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).  

6.  The criteria for service connection for a cervical spine 
condition have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).  

7.  The criteria for service connection for hypothyroidism have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  

8.  The criteria for service connection for CTS have not been 
met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.


On August 23, 2007, the Veteran submitted a statement expressing 
his desire to withdraw his appeal of the claims of service 
connection for a left ankle condition, right ear hearing loss, 
and residuals of laceration to the right palm and the application 
to reopen the claim of service connection for mouth surgery.  On 
July 22, 2008, the Veteran's representative submitted a statement 
expressing the Veteran's desire to withdraw his appeal of the 
claim of a compensable rating for status-post left lower lobe 
superior segmentectomy.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with respect to 
these issues, and they must be dismissed.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

With respect to the application to reopen, the RO provided the 
appellant pre-adjudication notice by letter dated in March 2002.  
The letter advised the Veteran that he needed to provide new and 
material evidence to reopen his claim and provided him the 
definitions of "new" and "material."  The letter also provided 
the requisite notice for the underlying claim of service 
connection for asthma.  The Board acknowledges that this letter 
did not provide notice of the disability rating or effective date 
regulations or the specific evidence needed to reopen.  However, 
this information was respectively provided in a March 2006 letter 
and an April 2007 Statement of the Case, and the claim was 
readjudicated in a March 2008 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.   

With respect to the claims of service connection, substantially 
compliant notice was sent in March 2002, December 2002, February 
2003, and March 2006, and the claims were readjudicated in an 
April 2007 statement of the case and a March 2008 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has obtained service treatment records, assisted 
the appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the RO and the Board.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file, and the appellant has not contended otherwise.  Although 
there is no VA examination with a nexus opinion on file, none is 
required.  Such development is to be considered necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent evidence of diagnosed disability or symptoms of 
disability; establishes that the veteran experienced an event, 
injury or disease in service, or has a presumptive disease during 
the pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, injury, 
or disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  Because not all of these conditions have 
been met with respect to the service connection issues decided 
herein, as will be discussed below, a VA examination is not 
necessary.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


Claim to Reopen

Service connection for asthma was denied in a March 1999 rating 
decision.  That decision is final based on the evidence then of 
record.  However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  
For applications to reopen that were received prior to August 29, 
2001, such as this one, new and material evidence is defined as 
evidence not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.156(a) (2003)).  

The March 1999 rating decision denied service connection for 
asthma because, although the evidence documented a diagnosis of 
asthma and in-service treatment for respiratory complaints, the 
evidence did not show that there was a relationship between the 
asthma and service or the service-connected residuals of 
segmentectomy.  Evidence considered at the time of this decision 
included service medical records, post-service treatment records, 
and VA examination reports.    

Evidence obtained in conjunction with the application to reopen 
includes post-service medical records and copies of service 
treatment records.  It also includes statements from the Veteran 
in which he asserts that his asthma onset in service and is 
related to service, based on the evidence of in-service treatment 
for respiratory complaints.  Initially, the Board notes that the 
service treatment records submitted by the Veteran are duplicates 
of evidence previously considered; thus, they are not "new."  
The statements and post-service medical records are new, in that 
they were not previously seen.  However, this evidence is not 
material because it is merely cumulative of evidence previously 
considered by the RO; the evidence previously considered already 
established that the Veteran had in-service treatment for 
respiratory complaints and post-service treatment for asthma.  
The "new" evidence fails to cure the defect presented by the 
previous decisions, namely the lack of competent evidence that 
asthma onset in service or is causally related to service.  Thus, 
the Board finds that new and material evidence has not been 
submitted, and the request to reopen is denied.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  


Right Ear Condition

The Veteran contends that he has chronic right ear problems as a 
result of an in-service rupture of the right eardrum.  

A November 1980 treatment record reflects that the Veteran's 
right ear had fluid build-up behind the tympanic membrane.  This 
was attributed to bronchitis/upper respiratory infection, 
however, rather than an ear condition.  In December 1980, the 
Veteran presented for treatment with a two day history of a right 
earache.  At that time, the Veteran reported that he had been 
arrested two days earlier and, while handcuffed and locked in the 
back of the truck, he fell and struck the right side of his face 
and right ear.  Examination revealed erythematous and possible 
(but not certain) rupture of the right tympanic membrane.  The 
Veteran was assessed with otitis interna and prescribed 
ampicillian and aspirin.  Five days later, the Veteran presented 
for treatment with a complaint of loss of hearing since the 
earlier trauma.  He denied pain.  Examination revealed that 
hearing was within normal limits.  The right ear was still 
erythematous, but no fluid or rupture was noted.  He was assessed 
with loss of hearing and referred for evaluation.  The record 
associated with the subsequent evaluation (conducted the same 
day) reveals the Veteran's additional histories of "ok" hearing 
and popping sensations in his right ear.  He again denied pain.  
Examination of the right ear revealed that it was still 
erythematous, though less than before.  The tympanic membrane was 
intact and mobile.  The anterior superior aspect of the tympanic 
membrane appeared somewhat unusual (red and refracted) but it was 
difficult to see due to the shape of the Veteran's ear.  Per the  
record, an audiogram showed an improvement in the Veteran's 
hearing since the previous audiogram in 1979.  The Veteran was 
assessed with resolving otitis media.  The examiner stated that 
the Veteran may have had a perforation which seemed to have 
healed.  The Veteran was advised to stay off the flight line for 
three days and to continue the ampicillian.  Subsequent service 
medical (treatment and examination) records do not reflect any 
additional complaints related to the right ear, and the September 
1981 separation examination report reflects normal clinical 
findings for the ears.  

A March 1982 VA examination record also reflects no complaint 
related to the ear and a finding of no pathology in the ears.  
Subsequent medical records are silent as to abnormal histories or 
findings related to the ear until May 1987, when the Veteran 
reported a history of fullness and diminished hearing in his ears 
in March.  See May 1987 VA treatment record.  The May1987 record 
indicates that the complaints were due to an upper respiratory 
infection and "infection left."  Examination in May 1987 
revealed that the tympanic membranes were normal and mobile and 
hearing was normal.  

Subsequent medical records reflect no complaints or abnormal 
findings related to the ear.  At his August 2007 RO hearing, the 
Veteran reported that he had episodes of pain and infections in 
his ear over the years after his separation from service.  He 
denied receiving any treatment for the ear and indicated that he 
did not have any problems at the time of discharge related to his 
ear.  

After review of the evidence, the Board finds that service 
connection is not warranted for a right ear condition.  
Initially, the Board notes that the record does not establish 
that the Veteran has a chronic ear disorder.  The evidence 
reflects no diagnosis of chronic ear disorder and although the 
evidence documents the Veteran's history of recurrent episodes of 
pain and infection, the evidence does not suggest that these 
episodes are manifestations of a chronic rather than acute 
condition.  The record includes no diagnosis of a chronic 
condition, and the Veteran has not indicated that the episodes 
occurred on a "regular" or patterned basis which might suggest 
the existence of a chronic disorder.  

Even assuming the Veteran has a current, chronic right ear 
disorder, however, service connection is not warranted because 
the evidence does not show that a chronic ear disorder onset 
during service or is causally related to service.  The Board 
acknowledges that the evidence, namely the service treatment 
records and Veteran's competent histories, indicates that the 
Veteran received treatment for his right ear during service.  
However, the competent and probative evidence does not suggest 
that a chronic ear disorder onset in service or existed 
continuously since service:  the service treatment records are 
silent as to any complaints or abnormal findings pertaining to 
the ear after December 1980, and the next evidence of treatment 
dates approximately seven years after the prior treatment and six 
years after separation from service.  Time elapsed between 
service and any documented evidence of treatment can be 
considered, along with other factors, as evidence of whether an 
injury or disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board notes that the Veteran has 
competently reported having episodes of ear infections and pain 
since service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 
Vet. App. at 471.  The Veteran has never alleged that the 
infections occurred between 1981 and 1987, however, and in the 
absence of such evidence and in light of the silent medical 
records dating prior to 1987, the Board finds the evidence does 
not suggest any continuity of symptomatology.  

Furthermore, the evidence does not include any medical findings 
suggestive of a causal relationship between any current ear 
disorder and service.  The Board acknowledges that the Veteran 
believes such a link exists.  In the absence of any medical 
evidence, however (or a competent history of continuous 
symptoms), the Veteran's conclusory statements regarding 
causation are insufficient to establish the necessary nexus 
between the in-service treatment and the currently diagnosed 
disorders.  Cf. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  
Thus, service connection is not warranted, and the claim is 
denied.  

Spine Disorders 

The Veteran contends that his cervical and lumbar spine 
conditions are the result of service, specifically the result of 
action taken against him by the Shore Patrol in December 1980.

The service treatment records reflect no complaints or findings 
suggestive of a cervical or lumbar spine problem, and the 
September 1981 separation examination record reflects normal 
clinical findings for the spine.  

A January 1982 VA treatment record reflects the Veteran's history 
of  increased left chest/back pain for one month.  The Veteran 
was provisionally diagnosed with a cyst of the left lung and 
referred for consultation.  The consultation report and the 
associated follow-up treatment records clarify that the Veteran 
was not claiming back pain per se, however; rather, he was 
actually claiming pain from the chest/lung area, which was 
attributed to the left lung cyst.  The record is then silent as 
to the back until April 1985, when the Veteran reported a three 
week history of episodes of sharp, posterior thoracic pain.  
After examination and review of old records, the examiner 
attributed the pain to the cyst, which the examiner noted was of 
unknown etiology, and which resulted in some minimal symptoms.  
In December 1989, the Veteran reported a history of chest pain 
that radiated to the back.  See April 1985 and December 1989 VA 
treatment records.  

In 1997, the Veteran sustained an injury while at work.  
Subsequent to that injury, the Veteran began reporting chronic 
low back and neck pain, which he consistently attributed to the 
trauma in 1997.  See, e.g., December 1999 VA treatment record; 
August 2000 E.P.C. treatment record; November 2001 Pantojas 
evaluation report.  Radiographic images of the spine taken after 
the trauma revealed a straightening pattern and narrowing of L5-
S1 and a cervical disc protrusion.  See September 1997 San 
Lorenzo X-ray report; April 1999 C.R.G. MRI report.  In 2000, the 
Veteran was involved in an automobile accident, which exacerbated 
his back pain.  See July 2000 E.P.C. treatment record.  
Subsequent radiographic images reveal findings of paravertebral 
muscle spasm in the lumbar spine and cervical disc protrusion.  
See March 2001 C.R.G. X-ray report; August 2001 MRI report.  The 
record reflects diagnoses of  myofascial pain syndrome, lumbar 
pain, herniated nucleus pulposis, and cervical disc 
degeneration/herniation.  

After review of the evidence, the Board finds that service 
connection is not warranted for a lumbar or cervical spine 
disorder.  The Board acknowledges that the Veteran contends that 
he sustained injuries to his back and neck in service and that, 
though he did not have continuous symptoms, this was likely 
because the symptoms were masked by medications prescribed for 
other conditions and alcohol use.  Based on the contradictions 
presented in the record, and in light of the fact that the 
Veteran has not truly alleged continuity of symptoms - rather, he 
has speculated that he had continuity of symptoms, the Board 
finds the Veteran's history, while competent, is not credible 
and, thus, is not probative evidence of an in-service injury or 
continuity of symptoms since service.  The service treatment 
records reflect no complaints or abnormal findings related or 
attributed to the cervical or lumbar spine, and the separation 
examination record documents normal clinical findings.  
Additionally, the earliest evidence of record suggestive of a 
chronic cervical or lumbar disorder dates more than 18 years 
after service, and the medical records contemporaneous with the 
initial treatment and complaints pertaining to the cervical and 
lumbar spine consistently reflect the Veteran's histories that 
his symptoms onset in 1997 as a result of a workplace accident.  
The Board acknowledges that the record includes complaints of 
back pain in 1982, 1985, and 1989.  These complaints are not 
indicative of a chronic lumbar disorder, however; rather, the 
evidence indicates that the complaints of pain were not really 
complaints of back pain per se, and as such were not indicative 
of a back disorder, but instead was referred from the left lung 
cyst.  Furthermore, even if the complaints could be interpreted 
as complaints of back pain per se, based on the lapse in time 
between the complaints and the absence of a history of continuous 
problems during that lapse, the records suggest that the 
complaints were not the result of a chronic low back condition 
but the result of distinct and acute injury/incident.    

The record also does not contain any competent evidence linking a 
chronic cervical or lumbar disorder to service.  The Board 
acknowledges that the Veteran asserts that his cervical and 
lumbar disorders are secondary to service.  The Veteran has not 
provided any evidence, to include medical treatises, supporting 
this opinion, however, and as a layperson, he is not competent to 
assert such a relationship.  Thus, based on the foregoing, 
service connection is not warranted, and the claim is denied.  

Hypothyroidism

The Veteran contends that his hypothyroidism is the result of 
service, specifically the result of action taken against him by 
the Shore Patrol in December 1980.

The service treatment records reflect no complaints or findings 
suggestive of hypothyroidism, and the September 1981 separation 
examination record reflects normal clinical findings for the 
endocrine system.  

An October 2000 sonogram revealed that the Veteran had an 
enlarged, heterogeneous thyroid gland.  See October 2000 C.R.G. 
sonogram report.  The Veteran was subsequently diagnosed with 
hypothyroidism.  See October 2000 Parrilla Rios treatment record.  

After review of the evidence, the Board finds service connection 
is not warranted as the evidence does not suggest that the 
currently diagnosed hypothyroidism onset in service or is 
causally related to service.  Initially, the Board notes that the 
evidence does not suggest that hypothyroidism onset in service or 
existed continuously since service: the service treatment records 
reflects no complaints or abnormal findings related or attributed 
to the thyroid, the separation examination record documents 
normal clinical findings, and the earliest evidence of record of 
hypothyroidism dates approximately 19 years after separation from 
service.  See Maxson, 230 F.3d at 1330.  Additionally, although 
the Veteran is competent to report the existence of symptoms 
currently attributed to his hypothyroidism from service to the 
present, he has not done so.  See 38 C.F.R. § 3.159(a)(2); Layno, 
6 Vet. App. at 471.  

Furthermore, the record does not include any medical evidence 
suggestive of a causal relationship between the hypothyroidism 
and service.  The Board acknowledges that the Veteran contends 
that his hypothyroidism is the result of injury to his 
neck/throat in December 1980.  However, the Veteran has not 
contended that this belief is based on medical research or 
discussion with a medical professional (see August 2007 hearing 
transcript) or that it is based on the existence of symptoms from 
December 1980 to the present, and, as a layperson, the Veteran is 
otherwise not competent to suggest such a link.  See 38 C.F.R. 
§ 3.159(a)(2); Layno,  6 Vet. App. at 471.  Thus, based on the 
absence of evidence an in-service onset of hypothyroidism, the 
length of time between separation and the earliest notation of 
record, and the absence of evidence linking the hypothyroidism to 
service,  service connection is not warranted, and the claim is 
denied.  

CTS

The Veteran contends that his CTS is the result of service.  
Specifically, he contends that the CTS is the result of the in-
service laceration to the left thumb and/or left hand fracture, 
sustained in approximately 1979.  See August 2007 RO hearing 
transcript.  

The service treatment records document that the Veteran sustained 
a laceration to the left thumb during service which resulted in 
reported numbness in the left thumb.  The records reflect no 
complaints or abnormal findings related to the hand or wrist as a 
whole, however, and the September 1981 separation examination 
record reflects normal clinical findings for the upper 
extremities.  

The post-service medical evidence is likewise silent as to any 
complaints or findings suggestive of carpal tunnel syndrome (such 
as complaints or abnormal findings related to the hand or wrist) 
until April 2000, when the Veteran reported a history of  
bilateral hand numbness for "several" years.  
Electromyography/nerve conduction studies were then done which 
revealed bilateral carpal tunnel syndrome.  See April 2000 Arnau 
record.  
 
After review of the evidence, the Board finds service connection 
is not warranted as the evidence does not suggest that the 
currently diagnosed CTS onset in service or is causally related 
to service.  Initially, the Board notes that the evidence does 
not suggest that CTS onset in service or existed continuously 
since service: the service treatment records reflects no 
complaints or abnormal findings suggestive of CTS (the complaints 
and abnormal findings are limited to the left thumb), the 
separation examination record documents normal clinical findings, 
and the earliest evidence of record of CTS dates approximately 19 
years after separation from service.  See Maxson, 230 F.3d at 
1330.  The Board acknowledges that the Veteran contends that he 
fractured his wrist during service and that he has had symptoms 
since that time.  Although the Veteran is competent to report 
this history, the Board finds it is not credible because it is 
contradicted by the evidence of record.  The service records and 
post-service medical records reflect no findings or histories 
suggestive of an in-service fracture or injury to the left 
hand/wrist, and although the Veteran received treatment and 
underwent examinations (to include for reported left thumb 
symptoms) from separation to the present, the record is silent as 
to any histories pertaining to the left wrist/hand as a whole 
until 2000, when the Veteran reported numbness for "several" 
years.  Furthermore, in the initial claim for CTS, the Veteran 
reported that his CTS was the result of his employment with the 
Post Office, which indicates, at a minimum, that the symptoms 
onset after he began this employment in 1995.  Thus, the Board 
finds that the Veteran did not have chronic or persistent 
symptoms suggestive of CTS during or since service.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Rucker, 10 Vet. 
App. at 73; Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  

Furthermore, the record does not include any medical evidence 
suggestive of a causal relationship between CTS and service.  The 
Board acknowledges that the Veteran contends that his CTS is the 
result of service.  As a layperson, however, the Veteran is not 
competent to make such a determination.  See 38 C.F.R. 
§ 3.159(a)(2); Layno,  6 Vet. App. at 471.  Thus, based on the 
absence of evidence an in-service onset of CTS, the length of 
time between separation and the earliest notation of record, and 
the absence of evidence linking the CTS to service,  service 
connection is not warranted, and the claim is denied.  


ORDER

The appeals of the claims of service connection for a left ankle 
condition, right ear hearing loss, and residuals of laceration to 
the right palm are dismissed.

The appeal of the application to reopen the claim of service 
connection for mouth surgery is dismissed.

The appeal of the claim of a compensable rating for status-post 
left lower lobe superior segmentectomy is dismissed.   

New and material evidence has not been presented to reopen a 
claim of service connection for asthma.  The request to reopen is 
denied.

Service connection for residuals of a ruptured left eardrum is 
denied.  

Service connection for a lumbar spine disorder is denied.


Service connection for a cervical spine disorder is denied.

Service connection for hypothyroidism is denied.  

Service connection for CTS of the left upper extremity is denied.


REMAND

Further development is needed on the claim of service connection 
for headache disorder.  The Veteran has reported having headaches 
during and since service.  See August 2007 RO hearing transcript.  
Based on this competent history, a VA examination with opinion is 
needed to determine whether the Veteran has a current headache 
disorder which onset in or is causally related to service.  See 
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, relevant VA 
treatment records.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
likely etiology of the reported headache 
disorder.  For any diagnosed disorder, the 
examiner is requested to state whether it is 
at least as likely as not that the 
disorder onset during service or is causally 
related to service.  The examiner is 
requested to provide a rationale for any 
opinion expressed.  All testing deemed 
necessary by the examiner should be performed 
and the results reported in detail.  The 
claims folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

4.  Thereafter, readjudicate the claim.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


